Citation Nr: 1821933	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-25 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable rating for allergic rhinitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to December 1997 and from August 1998 to December 2002.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran attended a hearing before the undersigned in October 2017.  A transcript is of record. 


FINDING OF FACT

During the period on appeal, the Veteran's allergic rhinitis resulted in symptoms that more nearly approximated greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side; polyps are not present.


CONCLUSION OF LAW

During the period on appeal, the criteria for a rating of 10 percent, but not greater, for allergic rhinitis have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6522 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and assist a veteran in developing information and evidence necessary to substantiate their claim.  Under 38 U.S.C. § 5103(a), VA must notify a veteran of the information and evidence not of record that is necessary to substantiate a claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.

In a claim for increase, the VCAA requirement is generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the service-connected disability and the effect of that worsening on employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  VA has notified the Veteran of the type of information and evidence required to substantiate his claim.

As for the duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  See 38 U.S.C. § 5103A(a), (b) and (c).  The RO has obtained his VA medical records.  The RO afforded the Veteran with a VA examination in October 2010 to evaluate the severity of his allergic rhinitis.  The record also contains a medical opinion letter, authored by the Veteran's VA physician, that discusses the Veteran's allergic rhinitis, and the Veteran discussed his allergic rhinitis during an October 2017 hearing before the Board.  The Board finds this evidence adequate to decide the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).


II.  Legal Criteria 

Disability evaluations are determined by the application of a schedule of ratings that are based on average impairment of earning capacity.  See 38 U.S.C. § 1155; Part 4.  Separate diagnostic codes identify the various disabilities, and disabilities must be reviewed in relation to their history.  See 38 C.F.R. § 4.1.  Pertinent general policy considerations include: interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, resolving any reasonable doubt regarding the degree of disability in favor of the claimant, evaluating functional impairment on the basis of lack of usefulness, and evaluating the effects of the disability upon the veteran's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  This analysis is undertaken with consideration of the possibility that different ratings may be warranted for different periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7.

The Veteran, as a layperson, is competent to describe the symptoms of his allergic rhinitis and the functional effect that those symptoms have on him.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In a claim for increase, the present level of disability is the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The effective date for the award of an increased disability rating may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  See 38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010) (explaining that the legislative history of 38 U.S.C. § 5110(b)(2) was to provide veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).  

Allergic rhinitis is rated under Diagnostic Code 6522.  Under Diagnostic Code 6522, a 10 percent rating is warranted for allergic rhinitis without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is warranted for allergic rhinitis when polyps are present.  38 C.F.R. § 4.97.




III.  Facts and Analysis

In September 2009, the Veteran filed a claim of entitlement to a compensable rating for his allergic rhinitis.  

The Veteran was provided with a VA examination in December 2009.  As part of a contemporaneous examination report, the examiner described the Veteran as suffering a "50% loss of patency on the left side," and noted that the "right side is also somewhat less stuffy."  

A January 2010 VA treatment record indicates that the Veteran reported "problems with congestion, which seems to be worst with laying down.  It changes sides from one to the other."  A February 2010 VA treatment records notes "L nostril 100% obstructed to air flow; R nostril 25% obstructed[.]"  The record also notes that the Veteran did not suffer from "purulence or polyps."  An October 2010 medical opinion letter provided by the Veteran's physician describes the Veteran as suffering from "[s]evere allergic rhinitis," and notes the Veteran as suffering from left nasal obstruction in March 2010.  An April 2011 VA treatment record indicates that the Veteran reported nasal blockage. 

A September 2012 VA treatment record notes the Veteran as suffering from allergic rhinitis symptoms "all year round," and describes the Veteran as suffering from nasal congestion[.]"  A December 2012 VA treatment record described the Veteran as suffering from a "stuffy nose[.]"  An August 2013 VA treatment record notes "[n]asal mucosa mod[erately] congested," as does an October 2013 VA treatment record.   

During an October 2017 hearing before the Board, the Veteran testified that "congestion blocks on one side and then sometimes I feel it on the other."

The Board finds that an evaluation of 10 percent is warranted throughout the appeal period.  The General Rating for allergic rhinitis indicates that a 10 percent rating is warranted for allergic rhinitis without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Given the medical evidence of record, including the result of the Veteran's December 2009 VA examination, the symptoms described in the October 2010 VA medical opinion letter, the Veteran's testimony during his October 2017 hearing, and affording the Veteran the benefit of the doubt, his disability picture more nearly approximates a 10 percent rating under diagnostic Code 6522.  

A rating in excess of 10 percent is not warranted because the evidence of record does not show that the Veteran has suffered from polyps during the period on appeal. 


ORDER

A rating of 10 percent, but not greater, for allergic rhinitis is granted.



____________________________________________
M.H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


